In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-20-00211-CV
IN THE MATTER OF THE ESTATE OF               §    On Appeal from the County Court
MICHAEL SHANNON CLARK II,
DECEASED                                     §    of Parker County (18P318)

                                             §    July 15, 2021

                                             §    Memorandum Opinion by Justice
                                                  Bassel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and the case is remanded to the trial court for further proceedings

consistent with this opinion.

       It is further ordered that Appellees Michael Shannon Clark III and Christopher

Scott Clark shall pay all of the costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel